Citation Nr: 1014302	
Decision Date: 04/15/10    Archive Date: 04/29/10	

DOCKET NO.  06-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had three months and 22 days of active service 
between October 1967 and October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the VARO in Boise, Idaho, that denied entitlement to the 
benefit sought.  

For reasons which are set forth below, the claim is REMANDED 
to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.  


REMAND

Further development with regard to the issue at hand is in 
order.  Currently, the gist of the Veteran's contentions is 
that he has PTSD based on sexual assault while serving in the 
Army in the late 1960's.  

The Board notes that service connection is currently in 
effect for a psychiatric disorder.  It has been classified 
for rating purposes as manic depressive reaction, depressed 
type.  A noncompensable disability evaluation has been in 
effect since July 1971.  A review of the evidence of record 
reveals that the most recent medical evidence of record is 
dated in 2006.  The medical records for 2006 include reports 
of treatment and evaluation by a private psychologist who saw 
the Veteran on periodic occasions in 2005 and 2006 for 
anxiety, depression, and "PTSD symptoms."  

The Veteran's service records disclose that he was confined 
at the United States Army Correctional Training facility, 
Fort Riley, Kansas  66442 from August 1968 until his 
discharge from service and the facility in October 1968.  The 
Veteran was accorded a psychiatric evaluation on October 9, 
1968, prior to his discharge and he was accorded a diagnosis 
of inadequate personality, manifested by inadequate response 
to intellectual, emotional, and social demands.  Reference 
was also made to poor judgment, inadaptability, and 
ineptness.  There was no reference made in the Veteran's 
history at that time of any sexual or personal assaults 
having been made on him.  

Where a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
any claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavioral changes that 
may constitute credible evidence of a stressor include, but 
are not limited to:  Request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304 (f)(3).  

While documents pertaining to the evaluation prior to 
discharge and the Veteran having been placed in the 
correctional facility are contained within the claims file, 
no records regarding the Veteran's time of incarceration have 
been added.  

The Veteran has not been accorded a psychiatric examination 
for compensation purposes by VA.  The Board believes that one 
would be helpful and the case is therefore REMANDED for the 
following actions:  

1.  Records relating to the Veteran's 
confinement at the United States Army 
Correctional Training Facility, Fort 
Riley, Kansas, from August 1968 to 
October 1968, should be obtained and 
associated with the claims file.  

2.  VA should ensure complete compliance 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, tests, 
and evaluations, particularly 
psychological testing, should be 
performed.  The examiner should determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD, especially 
due to military sexual trauma, have been 
satisfied.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment about a link between any current 
symptomatology and the reported in-
service stressors.  The complete 
rationale for any opinion expressed would 
be helpful to the Board.  An opinion 
should be expressed as to the etiology of 
any psychiatric disorder diagnosed, not 
just PTSD.  The complete rationale for 
any opinion expressed would be helpful to 
the Board.  The examiner should opine as 
to his or her impressions as to the 
Veteran's credibility, particularly 
during and after the psychological 
testing.  If the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why such an opinion cannot be 
provided.  

3.  Then, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2009), failure to cooperate by not attending the requested 
VA examination or not providing supporting documentation may 
result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



